Exhibit 10.3

 



HILL PROMISSORY NOTE

 

$36,830.20 January _____, 2017

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Panther Biotechnology, Inc.,
a Nevada corporation (“Panther”), hereby promises to pay to the order of Hill
Electric Supply, Co., Inc., a New York Corporation (“Hill”), thirty-six thousand
eight hundred thirty and 20/100 dollars ($36,830.20) (the “Principal”), in
lawful money of the United States of America, which shall be legal tender, not
bearing interest and payable as provided herein. This Hill Promissory Note (this
“Hill Note”) is entered into to evidence amounts owed to Hill by Panther under
that certain Share Exchange Agreement by and between Panther, Premier Purchasing
and Marketing Alliance LLC, a New York Limited Liability Company, and Scott
Schwartz, dated as of January 1, 2017 (the “Share Exchange”). Capitalized terms
used herein but not otherwise defined have the meanings given to such terms in
the Share Exchange.

 

1.       The Principal balance amount of this Hill Note shall be payable in a
single installment of $36,830.20 on March 1, 2017. This Hill Note shall not
accrue interest.

 

2.       This Hill Note may be prepaid in whole or in part, at any time and from
time to time, without premium or penalty.

 

3.       All payments made by Panther under this Hill Note will be applied: (i)
first, to late charges, costs of collection or enforcement, and similar amounts
due, if any, under the Hill Note; (ii) second, to interest that is due and
payable under this Hill Note, if any; and (iii) third, the remainder to
Principal due and payable under this Hill Note.

 

4.       If any payment of Principal on this Hill Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 

5.       This Hill Note shall be binding upon Panther and inure to the benefit
of Hill and Hill’s respective successors and assigns. Each holder of this Hill
Note, by accepting the same, agrees to and shall be bound by all of the
provisions of this Hill Note. Schwartz may assign this Hill Note or any of its
rights, interests or obligations to this Hill Note without the prior written
approval of Panther.

 

6.       No provision of this Hill Note shall alter or impair the obligation of
Panther to pay the Principal on this Hill Note at the times, places and rates,
and in the coin or currency, herein prescribed.

 

7.       Notwithstanding anything to the contrary in this Hill Note or any other
agreement entered into in connection herewith, whether now existing or hereafter
arising and whether written or oral, it is agreed that the aggregate of all
charges constituting interest, or adjudicated as constituting interest, and
contracted for, chargeable or receivable under this Hill Note or otherwise in
connection with this loan transaction, shall under no circumstances exceed the
Maximum Rate.

 

8.       Panther represents and warrants to Hill as follows:

 

(a)       The execution and delivery by Panther of this Hill Note (i) are within
Panther’s power and authority, and (ii) have been duly authorized by all
necessary action.

 

 

 

 Page 1 of 5
Hill Promissory Note 

 

 

 

(b)       This Hill Note is a legally binding obligation of Panther, enforceable
against Panther in accordance with the terms hereof, except to the extent that
(i) such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.

 

9.       If an Event of Default (as defined herein) occurs (unless all Events of
Default have been cured or waived by Hill), Hill may, by written notice to
Panther, declare the Principal and all other amounts payable on, this Hill Note
to be immediately due and payable (“Acceleration”). The following events and/or
any other Events of Default defined elsewhere in this Hill Note are “Events of
Default” under this Hill Note:

 

(a)       Panther shall fail to pay, when and as due, the Principal payable
hereunder within ten (10) days from the due date of such payment; or

 

(b)       Panther shall have breached in any material respect any term,
condition or covenant in this Hill Note, and, with respect to breaches capable
of being cured, such breach shall not have been cured within fifteen (15) days
following the occurrence of such breach; or

 

(c)       Panther shall: (i) become insolvent or take any action which
constitutes its admission of inability to pay its debts as they mature; (ii)
make an assignment for the benefit of creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or a trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or

 

(d)       the dissolution or liquidation of Panther; or

 

(e)       Panther shall take any action authorizing, or in furtherance of, any
of the foregoing.

 

10.       In case any one or more Events of Default shall occur and be
continuing, Hill may proceed to protect and enforce its rights by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise. In case of a default in the
payment of any Principal of or premium, if any, Panther will pay to Hill such
further amount as shall be sufficient to cover the reasonable cost and expenses
of collection, including, without limitation, reasonable attorneys’ fees,
expenses and disbursements. No course of dealing and no delay on the part of
Hill in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice Hill’s rights, powers or remedies. No right, power or
remedy conferred by this Hill Note upon Hill shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Hill shall also have such
other rights as described herein.

 

 

 

 Page 2 of 5
Hill Promissory Note 

 

 

11.       If from any circumstance any holder of this Hill Note shall ever
receive interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the Principal amount owing on this Hill
Note, and not to the payment of interest; or if such excessive interest exceeds
the unpaid balance of Principal hereof, the amount of such excessive interest
that exceeds the unpaid balance of Principal hereof shall be refunded to
Panther. In determining whether or not the interest paid or payable exceeds the
Maximum Rate, to the extent permitted by applicable law (i) any non-Principal
payment shall be characterized as an expense, fee or premium rather than as
interest; and (ii) all interest at any time contracted for, charged, received or
preserved in connection herewith shall be amortized, prorated, allocated and
spread in equal parts during the period of the full stated term of this Hill
Note. The term “Maximum Rate” shall mean the maximum rate of interest allowed by
applicable federal or state law.

 

12.       Except as provided herein, Panther and any sureties, guarantors and
endorsers of this Hill Note jointly and severally waive demand, presentment,
notice of nonpayment or dishonor, notice of intent to accelerate, notice of
acceleration, diligence in collecting, grace, notice and protest, and consent to
all extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. Hill shall
similarly have the right to deal in anyway, at any time, with one or more of the
foregoing parties without notice to any other party, and to grant any such party
any extensions of time for payment of any of said indebtedness, or to grant any
other indulgences or forbearance whatsoever, without notice to any other party
and without in any way affecting the personal liability of any party hereunder.
If any efforts are made to collect or enforce this Hill Note or any installment
due hereunder, the undersigned agrees to pay all collection costs and fees,
including reasonable attorneys’ fees.

 

13.       Note or any installment due hereunder, the undersigned agrees to pay
all collection costs and fees, including reasonable attorneys’ fees.

 

14.       This Hill Note may be executed in several counterparts, each of which
is an original. It shall not be necessary in making proof of this Hill Note or
any counterpart hereof to produce or account for any of the other counterparts.
A copy of this Hill Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Hill Note shall be effective as an original for all purposes.

 

15.       It is the intention of the parties hereto that the terms and
provisions of this Hill Note are to be construed in accordance with and governed
by the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Hill Note. The parties hereby consent and agree that, in any actions
predicated upon this Hill Note, venue is properly laid in Texas and that the
federal and state courts located in and for Harris County, Texas, shall have
full subject matter and personal jurisdiction over the parties to determine all
issues arising out of or in connection with the execution and enforcement of
this Hill Note.

 

16.       The term “Panther” as used herein in every instance shall include
Panther’s successors, legal representatives and assigns, including all
subsequent grantees, either voluntarily by act of Panther or involuntarily by
operation of law and shall denote the singular and/or plural and the masculine
and/or feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Hill” as used herein in
every instance shall include Hill’s successors and assigns, as well as all
subsequent assignees and endorsees of this Hill Note, either voluntarily by act
of the parties or involuntarily by operation of law. Captions and paragraph
headings in this Hill Note are for convenience only and shall not affect its
interpretation.

 

 

 

 Page 3 of 5
Hill Promissory Note 

 

 

 

17.       Anything else in this Hill Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees. For the
purposes of this Hill Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

 

18.       In the event any one or more of the provisions contained in this Hill
Note shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Hill Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

19.       No modification, amendment, addition to, or termination of this Hill
Note, nor waiver of any of its provisions, shall be valid or enforceable unless
in writing and signed by all the parties hereto.

 

20.       The Hill Note constitutes the entire agreement of the parties
regarding the matters contemplated herein, or related thereto, and supersedes
all prior and contemporaneous agreements, and understandings of the parties in
connection therewith.

 

21.       Wherever the context hereof shall so require, the singular shall
include the plural, the masculine gender shall include the feminine gender and
the neuter and vice versa. The headings, captions and arrangements used in this
Hill Note are for convenience only and shall not affect the interpretation of
this Hill Note.

 

 

 

 

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 Page 4 of 5
Hill Promissory Note 

 

IN WITNESS WHEREOF, Panther has duly executed this Hill Note on January _____,
2017.

 

 



   “Panther”       Panther Biotechnology, Inc.           By: /s/ Evan Levine  
Name:  Evan Levine   Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 



 Page 5 of 5
Hill Promissory Note 

 